Citation Nr: 0933789	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-35 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The Veteran had active military service from April 1962 to 
July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In December 2005, the Board remanded a claim of service 
connection for post traumatic stress disorder (PTSD) for 
further development.  The remand called for the Veteran to be 
scheduled for a VA psychiatric examination for the purposes 
of determining whether the criteria for a diagnosis of PTSD 
had been met based on psychological testing and mental status 
examination.  The remand instruction was complied with when 
the Veteran underwent VA psychiatric examination in 
June 2009.  The examiner ultimately provided an Axis I 
diagnosis of depression "secondary to medical."  The 
examiner determined that the Veteran did not meet the 
diagnostic criteria for PTSD.

Later in June 2009, the Appeals Management Center (AMC) re-
adjudicated the claim and denied service connection for PTSD, 
in part, on the basis that the evidence did not show the 
existence of the claimed disability.  The facts in the 
Veteran's case are similar to those in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), a case decided by the United States 
Court of Appeals for Veterans Claims (Court) while the 
Veteran's case was in remand status.  In Clemons, a veteran's 
claim of service connection for PTSD was denied on the basis 
of no current disability when VA psychiatric examination 
revealed that a diagnosis of PTSD was not warranted and the 
veteran had limited his claim solely to PTSD.  However, the 
Court held that a claim is not limited to the diagnosis 
identified by the Veteran.  More precisely, a claim is for a 
disability that may reasonably be encompassed by several 
factors including:  (1) the claimant's description of the 
claim; (2) the symptoms the claimant describes; and (3) the 
information the claimant submits or that [VA] obtains in 
support of the claim.  Id. at 5.

The Veteran submitted his claim in July 2003.  He stated that 
"this is a claim for service connection for PTSD."  
Although the Veteran specifically identified PTSD, the 
analysis of the scope of his claim does not end with that 
statement according to Clemons.  With consideration of 
identified symptoms and information and evidence received by 
VA, the Veteran's claim is not limited solely to PTSD.

In addition to a previous diagnosis of PTSD by a private 
treatment provider, W.R.R., M.D., the June 2009 VA examiner 
diagnosed the Veteran with depression.  Additionally, the 
Veteran's daughter-in-law, who is a social worker, indicated 
that the Veteran has a dysthymic disorder.  It is not proper 
to adjudicate the varying diagnoses as separate claims; 
rather, one must weigh and assess the nature of the current 
condition the Veteran suffers when determining the breadth of 
the claim before VA.  Clemons, 23 Vet. App. at 6.  
Consequently, a remand of the case is necessary in order for 
the claim to be properly adjudicated in light of Clemons.

In connection with an adjudication of the expanded claim of 
service connection for an acquired psychiatric disorder, the 
Veteran should be scheduled for another VA psychiatric 
examination in order to identify the Veteran's current 
psychiatric disorders, to include confirmation of the 
diagnosis of depression.  A medical opinion should also be 
requested from the designated examiner regarding the origin 
of any identified psychiatric disorder.  The June 2009 VA 
examiner indicated that the Veteran's depression is 
attributable to "medical," possibly referring to his 
physical disabilities.  Currently, the Veteran is service 
connected for bilateral cataracts, bilateral hearing loss, 
and tinnitus.  In addition to addressing whether any 
diagnosed psychiatric disorder is attributable to the 
Veteran's active military service, the examiner should 
address whether such a psychiatric disorder is attributable 
to any of the Veteran's service-connected physical 
disabilities or whether a psychiatric disorder has been made 
chronically worse by service-connected physical disability.  
See 38 C.F.R. § 3.310.

Given that the Veteran's claim is not limited to PTSD, the 
Veteran should be sent a letter notifying him of the 
information and evidence necessary to substantiate a claim of 
service connection for an acquired psychiatric disorder to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

It appears that the Veteran continues to receive regular 
treatment at the VA Medical Center (VAMC) in Muskogee, 
Oklahoma.  Updated treatment records should be obtained in 
light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for an acquired psychiatric 
disorder.  Notice regarding secondary 
service connection should be included.  
The letter should also contain notice of 
the manner in which both disability 
ratings and effective dates are assigned 
for awards of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran and his representative should 
be given an opportunity to respond to the 
notice, and any additional information or 
evidence received should be associated 
with the claims file.

2.  Obtain the Veteran's more recent 
treatment records (since June 2008) from 
the Muskogee VAMC and associate the 
records with the claims folder.

3.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2008).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  The examiner should 
list all of the Veteran's psychiatric 
disorders in accordance with DSM-IV.  For 
each diagnosed disorder, the examiner 
should provide an opinion, based on a 
review of the evidence of record, as to 
the medical probabilities that the 
Veteran has current psychiatric disorder 
that is attributable to his active 
military service.  Additionally, the 
examiner should provide an opinion as to 
the medical probabilities that the 
Veteran has a psychiatric disorder that 
was caused or made chronically worse by 
any of his service-connected physical 
disabilities (bilateral cataracts, 
bilateral hearing loss, and tinnitus).  
The examiner must provide the complete 
rationale for the conclusion reached-to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.  An opinion should be 
provided for each diagnosed psychiatric 
disorder.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

4.  After undertaking any other 
development deemed appropriate, 
adjudicate the claim of service 
connection for an acquired psychiatric 
disorder.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

